Name: Commission Regulation (EEC) No 1257/86 of 29 April 1986 amending Regulation (EEC) No 1626/85 on protective measures applicable to imports of certain Morello cherries
 Type: Regulation
 Subject Matter: trade;  plant product;  prices
 Date Published: nan

 30 . 4. 86 Official Journal of the European Communities No L 113/37 COMMISSION REGULATION (EEC) No 1257/86 of 29 April 1986 amending Regulation (EEC) No 1626/85 on protective measures applicable to imports of certain Morello cherries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Reglation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), and in particular Article 18 (2) thereof, Whereas Article 5 of Commission Regulation (EEC) No 1626/85 (2), as last amended by Regulation (EEC) No 2752/85 (3), provides that the Regulation shall apply until 9 May 1986 ; Whereas foreseeable trends in prices applied by non ­ member countries for the products concerned are such that the import prices are likely to remain significantly below the prices at which Community products can be marketed ; whereas Community production of Morello cherries in syrup showed a fall during the marketing year 1985/86 ; whereas despite that fact stocks in the Commu ­ nity of such products in syrup are still considerable ; whereas that situation could expose the Community market to serious disturbances which might endanger the objectives set out in Article 39 of the Treaty ; whereas the protective measures should continue during the 1986/87 marketing year, HAS ADOPTED THIS REGULATION : Article 1 In Article 5 of Regulation (EEC) No 1626/85 '9 May 1986' is replaced by '9 May 1987'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 29 April 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49 , 27. 2. 1986, p. 1 . (2) OJ No L 156, 15 . 6 . 1985, p. 13 . 3 OJ No L 259, 1 . 10 . 1985, p. 59 .